Exhibit 23.1 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS Wright & Company, Inc. hereby consents to the use of our analysis relating to the evaluation titled Evaluation of Oil and Gas Reserves, To the Interests of Certain Partnerships Managed by Atlas Resource Partners, L.P., Pursuant to the Requirements of the Securities and Exchange Commission, Effective January 1, 2016, Job 15.1764-A, dated March 11, 2016, for use in the Annual Report on Form 10-K for the year ended December 31, 2015, filed with the Securities and Exchange Commission, and to all references to Wright & Company, Inc., as having prepared such analysis and as an expert concerning such analysis. Wright & Company, Inc.
